Citation Nr: 0940764	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
neuropathy of the right lower extremity, claimed as secondary 
to diabetes mellitus, type II.

3.  Entitlement to service connection for a heart disorder, 
claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for retinal detachment, 
claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to February 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board in October 2008 remanded the claim to clarify a 
request for a Board hearing.  After a videoconference hearing 
was requested and scheduled in February 2009, the Veteran, 
through his authorized representative, submitted a VA Form 
21-4138 withdrawing that request for a hearing, and requested 
that the claim be reviewed by the Board without delay.  

In a February 2009 decision, the Board reopened the claim for 
service connection for diabetes mellitus, type II, and 
remanded the reopened diabetes mellitus claim as well as the 
other claims herein adjudicated, for additional development.  
These claims now return to the Board for further review.  


FINDINGS OF FACT

1.  The evidence preponderates against a finding that the 
Veteran served either on the ground in the Republic of 
Vietnam or within the inland or coastal waterways of Vietnam 
during the Vietnam Era.  

2.  The evidence preponderates against finding that the 
Veteran developed diabetes mellitus in service, and 
preponderates against diabetes mellitus being otherwise 
causally related to his period of service.  

3.  The evidence preponderates against the Veteran having 
manifested diabetes mellitus to a disabling degree within his 
first post-service year. 

4.  The RO denied service connection for right lower 
extremity neuropathy by a March 2003 decision, and that 
decision was not appealed.  

5.  Additional evidence presented or secured since the March 
2003 denial of service connection for right lower extremity 
neuropathy fails to raises a reasonable possibility of 
substantiating the claim.  

6.  The evidence preponderates against a heart condition 
developing in service or being otherwise causally related to 
service. 

7.  The evidence preponderates against the Veteran's having 
manifested a heart disorder to a disabling degree within the 
first post-service year.

8.  The evidence preponderates against a retinal detachment 
developing in service or being otherwise causally related to 
service.

9.  The evidence preponderates against the Veteran's having 
manifested a retinal detachment to a disabling degree within 
the first post-service year.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  New and material evidence has not been received since the 
last final decision denying service connection for right 
lower extremity neuropathy; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  A heart disorder was not incurred in or aggravated by 
service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  Retinal detachment was not incurred in or aggravated by 
active service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development actions 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided appropriate notice of the 
additional information as required by Dingess, generally as 
to the appealed claims, by a November 2008 development notice 
letter, which was followed by readjudication of the appealed 
claims by a June 2009 SSOC.  To whatever extent Dingess-
complying notice and readjudication thereafter may have been 
inadequate for the service-connection claims herein 
adjudicated, such inadequacy is moot and harmless because the 
claims for service connection for diabetes mellitus, right 
lower extremity neuropathy, a heart condition, and retinal 
detachment are all herein denied.  

VA has also fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims for service connection for diabetes mellitus, a heart 
condition, and retinal detachment, including generally 
affording notice and offering development assistance with 
regarding to all indicated bases of these claims.  Similarly, 
VA has fulfilled the above VCAA notice and development 
assistance requirements with regard to the Veteran's request 
to reopen the claim for service connection for right lower 
extremity neuropathy, and the underlying claim for service 
connection for right lower extremity neuropathy on the 
merits.  The Veteran was afforded a VCAA notice letter June 
2005 addressing these claims for service connection for a 
diabetes mellitus, a heart condition, and retinal detachment, 
and the request to reopen the claim for right lower extremity 
neuropathy, as well as addressing the underlying merits-based 
claim for service connection for right lower extremity 
neuropathy.  This notice was followed by readjudication of 
the appealed claims by the appealed August 2005 rating 
action, as well as by a SOC and SSOCs, including the most 
recent SSOC in June 2009.  The VCAA notice satisfied the 
requirements to provide adequate notice of the evidentiary 
requirements for these claims, including generally based on 
all theories of entitlement raised by the record, including 
both to reopen the claim for service connection for diabetes 
mellitus and the underlying claim for service connection for 
diabetes mellitus, notice requirements as clarified in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Although it is true that the RO, in the June 2005 VCAA 
letter, addressed the claim for service connection for 
diabetes mellitus also in terms of new and material evidence 
required to reopen that claim, the RO also then addressed the 
requirements of the underlying claim for service connection 
on the merits.  In February 2009 the Board reopened that 
claim, and hence before the Board now is the underlying 
merits-based claim for service connection.  VCAA notice was 
nonetheless adequate for that underlying claim, as was 
subsequent development assistance including in furtherance of 
the reopened claim for service connection for diabetes 
mellitus.  

To the extent of the denial, including herein, of claims for 
service connection for right lower extremity neuropathy, a 
heart condition, and retinal detachment on the basis of 
service connection secondary to diabetes mellitus, those 
claims on that basis are denied as a matter of law, because 
the underlying claim for service connection for diabetes 
mellitus is not service connected.  Hence, with respect to 
that basis for those claims, there can be no reasonable 
possibility of furthering those claims by any notice or 
evidentiary development, and hence there can have been no 
deficiency in such notice and development assistance, 
including pursuant to the VCAA.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The June 2005 VCAA letter and subsequent development letters 
in the course of appeal requested that the Veteran advise of 
any VA and/or private medical sources of evidence pertinent 
to his claims, and that he provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  The letters further requested any medical records, 
lay statements, or other evidence which might serve to 
corroborate his assertions of development of his claimed 
disorders in service or of a link to service, or, as to 
diabetes mellitus, presumptively based on herbicide agent 
(Agent Orange) exposure in service in Vietnam during 
applicable periods.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316. 

The Veteran replied to those requests by providing this own 
statements, a lay statement by his sister, and a medical 
opinion letter.  The RO and appeals management center (AMC) 
appropriately obtained service treatment records, service 
personnel records, and VA treatment records in furtherance of 
the claims.  They also requested verification of whether the 
Veteran had been present in Vietnam from the Service 
Department, as discussed below.  The Board finds that the RO 
appropriately assisted the Veteran in obtaining indicated 
treatment and evaluation records, and associating all records 
obtained with the claims folders. No further statement has 
been received by the Veteran indicating the existence of 
additional pertinent evidence not requested.  The RO also 
informed the Veteran including by the appealed rating action 
and SOC and SSOCs, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claims.  He was also adequately informed of the importance of 
obtaining all relevant records.  He has not provided 
authorization to obtain any additional existing evidence 
presenting a reasonable possibility of reopening or otherwise 
furthering the appealed claims adjudicated herein.  

The case otherwise also presents no reasonable possibility 
that additional evidentiary requests would further the 
appealed claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidentiary record provides no evidence of 
an associated event, injury, or disease in service, for any 
of the claimed disorders, to support the low threshold 
requirements to necessitate a VA examination to address the 
service connection claims.  According, no VA examinations for 
compensation purposes were required and none were obtained.  
38 C.F.R. § 3.159(c)(4); McLendon.

The Board also finds that the notice and development 
requested by the Board in its October 2009 and February 2009 
remands have been substantially completed.  The October 2008 
remand requested clarification whether the Veteran still 
desired a requested Travel Board or videoconference hearing.  
See the Introduction, above, in regard to a hearing being 
scheduled, and then cancelled by the Veteran. 

The Board in its February 2009 remand requested some 
clarification from the Veteran and any available additional 
evidence or details regarding his asserted missions from 
Hawaii into Vietnam, as discussed infra.  The Board also 
requested that the AMC obtain any additional service 
personnel records, and again contact appropriate military 
sources in an attempt to verify the Veteran's asserted 
missions into Vietnam.  The AMC duly requested additional 
information or evidence or assistance from the Veteran by a 
March 2009 development letter, sought any additional service 
personnel records, and requested additional information 
regarding service records of such missions, with a negative 
PIES reply in April 2009.  The AMC did not receive from the 
Veteran requested time frames of reported missions flown into 
Vietnam, and accordingly lacked the required specific details 
to support an additional events-verification request to the 
U.S. Army & Joint Services Records Research Center (JSSRC).  
The AMC thereafter readjudicated the claims in the June 2009 
SSOC.  The Board finds that development requested by the 
February 2009 Board remand was also substantially completed.  
Only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

The Veteran and his authorized representative supported his 
claims with submitted written statements.  The Veteran 
withdrew his hearing request.  There is no indication that 
the Veteran desired to further address his claims and was 
denied an opportunity to do so.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Laws Governing Claims for Service Connection,
Including Based on Agent Orange Exposure 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, cardiovascular-
renal disease (including heart disease), and organic diseases 
of the nervous system (which could potentially include a 
detached retina if associated with an organic disease of the 
nervous system), become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present case predates the 
regulatory change.  Given what appear to be substantive 
changes, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.  Neither version of the regulation, 
however, makes a difference in this case.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The interpretation of that definition 
has been the subject of extensive litigation, and it has been 
authoritatively determined that, in order for the presumption 
of service connection based upon herbicide exposure to apply, 
a Veteran must have set foot on the landmass of the country 
of Vietnam or served in the inland waters of Vietnam.  Haas 
v. Nicholson, 20 Vet. App. 257 (2006); rev'd, Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, Haas v. Peake, 
129 S. Ct. 1002 (2009).  In addition, the VA General Counsel 
has held that the term "service in the Republic of Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93 (August 12, 1993).

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303; Combee at 1043-44.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Claim for Service Connection for Diabetes Mellitus 

The Veteran contends that he was exposed to Agent Orange in 
service and that he is entitled to service connection for 
diabetes mellitus on that basis.  Specifically, including in 
his March 2006 VA Form 9, the Veteran has alleged that in the 
course of his service in the U.S. Air Force he was a crew 
member on board EC-135 aircraft that flew from Hickam Air 
Force Base (AFB), Hawaii, to a military air base in Saigon, 
Vietnam, on two or three occasions between 1966 and 1967.  

In his submitted notice of disagreement in September 2005, 
the Veteran contended that he "flew into Vietnam out of 
Hawaii during Operation Blue Eagle."  It is unclear from 
this statement whether he meant his flights were part of a 
Operation Blue Eagle, or that his flights took place during 
that time frame.  

The Veteran has also submitted a statement by his sister 
asserting that it was "common knowledge" in the family that 
the Veteran went on "several missions" to Vietnam in 1967 
and 1968, though correspondence from the Veteran which would 
have supported that fact are no longer available. 

The RO obtained some information from military or educational 
sources regarding operations during the Vietnam era, as well 
as some indicating that an Operation Blue Eagle was a Navy 
operation involving the broadcast of television and radio 
signals from aircraft over Vietnam.  However, service 
personnel records consistently show that the Veteran served 
in the Air Force and was attached only to Air Force units.  

The AMC in 2009 requested that the Veteran provide specific 
information about time intervals of his reported operations 
flown into Vietnam out of Hawaii, and the Veteran did not 
reply to this request.  The AMC made official requests for 
records of the Veteran's participation in any such operations 
with flights into Vietnam, and further requests for service 
personnel records.  An official search revealed no evidence 
of the Veteran having participated in any missions between 
Hawaii and Vietnam.  

Obtained service personnel records reveal that from August 
1962 to August 1963 the Veteran was assigned to the 809th 
Supply Squadron at Warren Air Force Base (AFB) in Wyoming, 
where he was an organizational supply specialist with the 
equipment control division.  Service personnel records show 
that from August 1963 to August 1964 he was still assigned to 
the 809th Supply Squadron at Warren AFB in Wyoming, where his 
duty of assignment was property records branch clerk.  
Service personnel records also show the Veteran's assignment 
as property records branch clerk and control register and 
document records clerk with the 809th Supply Squadron at 
Warren AFB stationing from August 1964 to January 1965.  
Service personnel records show his assignment as a supply 
expediter, maintaining the supply request register and 
controlling parts cannibalization, with shift leadership 
responsibilities, attached to the 6486th Camron, stationing 
at Hickman AFB, Hawaii, from January 1965 through January 
1966.  The service personnel records further show the 
Veteran's assignment as a supply expediter, maintaining the 
supply request register and controlling parts 
cannibalization, attached to the 6486th Air Base Wing (ABW), 
stationed at Hickman AFB from January 1966 through 
January 1967; and also show his assignment as inventory 
management technician, with supervisory responsibility over 
five materiél specialists, attached to the Headquarters 
6486th ABW, with stationing at Hickman AFB from January 1967 
through January 1968.  The Veteran generally received 
outstanding personnel reviews over this period, with no 
indication of any lapses in his duties, or of any transfers 
or temporary duty assignments (TDY) for other missions or 
operations.  He was released from active duty in February 
1968.  

In summary, while the Veteran's service personnel records 
show his exemplary performance in various clerical and supply 
duties, they do not show either training or assignment for 
missions in Vietnam or indeed anywhere outside the 
continental United States or Hawaii.  The Board finds that 
those records, which thoroughly document the Veteran's duties 
and stationings in service, outweigh the Veteran's assertions 
of missions placing him in Vietnam, and his sister's 
assertions of it being family knowledge that he went on such 
Vietnam missions.  It has been asserted that there were 
letters home attesting to the Veteran's participation in such 
missions but that the letters were lost.  However, even 
considering the asserted existence of such letters, the Board 
still finds that the service personnel records, taken 
together with service medical records also showing no time in 
Vietnam, outweigh the uncorroborated assertions of the 
Veteran and his sister.  In weighing the evidence, the Board 
finds that, taken as a whole, the evidence weighs against the 
Veteran having set foot in Vietnam or his having been present 
in Vietnam coastal waterways during applicable periods to 
qualify for presumptions based on Agent Orange exposure.  
38 C.F.R. §§ 3.307, 3.309.  

Accordingly, in the absence of evidence otherwise of the 
Veteran's exposure to herbicide agents in service, the Board 
finds that the evidence preponderates against the Veteran's 
exposure to Agent Orange in service.  In the absence of such 
exposure, and absent any other basis for service connection 
for diabetes mellitus supported by the evidentiary record, 
the Board finds that the evidence preponderates against the 
Veteran's claim for service connection for diabetes mellitus 
on the basis of Agent Orange exposure.  38 C.F.R. § 3.307, 
3.309.  

In addition, there is also no evidence that the Veteran was 
treated for diabetes mellitus in service, or that the disease 
otherwise is causally related to service.  Accordingly, 
service connection for diabetes mellitus on a direct basis is 
also not warranted.  38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

IV.  Claims for Service Connection for a Heart Condition and 
Retinal 
Detachment, Both Including as Secondary to Diabetes Mellitus 

The Veteran contends that he is entitled to service 
connection for a heart disorder and a retinal detachment, 
both as secondary to diabetes mellitus.  (The right lower 
extremity neuropathy claim is adjudicated, below, based on 
whether new and material evidence has been presented to 
reopen that claim.)  The Board here considers and denies on 
the merits the claims for service connection for a heart 
condition and retinal detachment.  

Because the Board has herein denied service connection for 
diabetes mellitus, there is no basis in law for service 
connection for a heart condition or retinal detachment as 
secondary to the non-service-connected diabetes mellitus.  
38 C.F.R. § 3.310.  Therefore, these claims based on 
secondary service connection must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board also considers the claims for service connection 
for a heart condition and retinal detachment on a direct 
basis as well as on a first-year-post-service presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  However, the 
claims file as a whole contains no evidence supporting the 
onset of either of these disorders in service, supporting a 
causal link to service, or supporting the presence of either 
of these disorders to a disabling degree within the first 
post-service year.  Accordingly, the preponderance of the 
evidence is against the claims for service connection for a 
heart condition and retinal detachment on a direct or 
presumptive basis.  Id.  Because the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.


V.  Whether New and Material Evidence Is Presented to Reopen 
a Claim for Service Connection for Right Lower Extremity 
Neuropathy

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen his claim for 
service connection for right lower extremity neuropathy was 
filed after August 29, 2001.  For requests to reopen a 
finally decided claim received on or after that date, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (effective from Aug. 29, 2001).  Material evidence 
means existing evidence which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran was previously denied service connection for 
right lower extremity peripheral neuropathy including as 
secondary to claimed diabetes mellitus, by a March 2003 
rating action of the RO in Lincoln, Nebraska.  That decision 
as to that claim became final because the Veteran did not 
appeal it.  

Evidence received since that last prior final denial has 
included some additional medical records, but no records 
addressing a causal link between service and the claimed 
right lower extremity neuropathy, and no evidence tending to 
support the existence of right lower extremity neuropathy 
within the first post-service year.  In addition, the Veteran 
has again been denied, including by the Board herein, service 
connection for diabetes mellitus, and hence reopening the 
claim for service connection for right lower extremity 
neuropathy as secondary to diabetes is denied as a matter of 
law.  38 C.F.R. § 3.310; Sabonis.  Because no new evidence 
has been presented raising a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
right lower extremity neuropathy under any theory of 
entitlement, the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

ORDER

Service connection for diabetes mellitus is denied. 

New and material evidence not having been submitted, the 
previously denied claim of service connection for right lower 
extremity neuropathy is denied.

Service connection for retinal detachment is denied.

Service connection for a heart disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


